               Case: 1:19-cv-07996 Document #: 9 Filed: 03/09/20 Page 1 of 1 PageID #:107


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-cv-7996
NORTHERN DISTRICT OF ILLINOIS

                                                     Republic Technologies, et al.
                                                                                                                  Plaintiff
                                                                   vs.

                                                         Shahnaz Mirza, et al.
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                  Summons & Complaint For Injunctive Relief and Damages

PARTY SERVED: SHAHNAZ MIRZA D/B/A TOBACCO PLUS

PERSON SERVED: SHAHNAZ MIRZA , PRESIDENT

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 03/08/2020 at 10:33 AM

ADDRESS, CITY AND STATE: 204 N ORCHARD DR, BOLINGBROOK, IL 60440

DESCRIPTION: Middle Eastern, Female, 48, 5'06'', 140 lbs, Black hair

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Gregory Piazza, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 9th day of March, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 431057
FILE #:
